THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT
A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES INTO WHICH THESE
SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S.
PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THIS SECURITY AND THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

Issue Date: November 26, 2009

Conversion Price (subject to adjustment herein):

US$0.03

 

US$100,000

8% CONVERTIBLE DEBENTURE

FOR VALUE RECEIVED, MAVERICK MINERALS CORPORATION (the “Company”) promises to
pay to Robert Kinloch (the “Holder”), the principal sum of One Hundred Thousand
Dollars (US$100,000) in lawful currency of the United States (the “Principal
Amount”) on demand, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Debenture at the rate
of 8% per annum, payable on the Conversion Date (as hereafter defined). Interest
shall be calculated on the basis of a 360-day year and shall accrue daily
commencing on the Issue Date until payment in full of the Principal Amount,
together with all accrued and unpaid interest and other amounts which may become
due hereunder, has been made. Interest shall cease to accrue with respect to any
part of the Principal Amount converted, provided that the Company in fact
delivers the Conversion Shares (as hereinafter defined). Interest hereunder will
be paid to the Holder. The Company may prepay any portion of the principal
amount of this Debenture without the prior written consent of the Holder.

This Debenture is subject to the following additional provisions:

Subscription Agreement.

(a)                    This Debenture has been issued pursuant to a subscription
agreement between the Company and the Holder dated as of November 26, 2009 (the
“Subscription Agreement”) pursuant to which the Holder purchased this Debenture,
and this Debenture is subject in all respects to the terms of the Subscription
Agreement and incorporates the terms of the Subscription Agreement to the extent
that they do not conflict with the terms of this Debenture. This Debenture may
not be transferred or exchanged.

2.

Events of Default.

(a)                    “Event of Default”, wherever used herein, means any one
of the following events (whatever the reason and whether it shall be voluntary
or involuntary or effected by operation of law or pursuant to any judgment,
decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

 



--------------------------------------------------------------------------------

 



 

(i)

any default in the payment of (A) the Principal Amount, or (B) interest
(including Late Fees) on, or liquidated damages in respect of, this Debenture,
in each case free of any claim of subordination, as and when the same shall
become due and payable (on a Conversion Date or by acceleration or otherwise)
which default, solely in the case of an interest payment or other default under
item (B) above, is not cured within 3 Trading Days (as defined in Section
5(a)(xii), below);

 

(ii)

the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or the Subscription Agreement (other than a breach
by the Company of its obligations to deliver Conversion Shares to the Holder
upon conversion which breach is addressed in Section 2(a)(vii) below) which
failure is not cured, if possible to cure, within 10 calendar days after notice
of such default is sent by the Holder to the Company;

 

(iii)

a default or event of default (subject to any grace or cure period provided for
in the applicable agreement, document or instrument) shall occur under any
material agreement, lease, document or instrument to which the Company or any
Subsidiary is bound other than this Debenture or the Subscription Agreement but
including any debenture other than this Debenture sold pursuant to the
Subscription Agreement;

 

(iv)

the Company or any of its subsidiaries (each a “Subsidiary”) shall commence, or
there shall be commenced against the Company or any Subsidiary a case under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or the Company or any Subsidiary is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Company or any Subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property
which continues undischarged or unstayed for a period of 60 days; or the Company
or any Subsidiary makes a general assignment for the benefit of creditors; or
the Company shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing;

 

(v)

the Common Stock shall not be eligible for quotation on or quoted for trading on
its principal trading market and shall not again be eligible for and quoted or
listed for trading thereon within five Trading Days;

 

(vi)

the Company shall be a party to any Change of Control Transaction (as
hereinafter defined), shall agree to sell or dispose of all or substantially all
of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or other
equity securities of the Company; or

 

(vii)

the Company shall fail for any reason to deliver certificates to the Holder
prior to the fifth Trading Day after a Conversion Date pursuant to and in
accordance with Section 3(c) or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with any request for conversion of this Debenture in accordance with the
terms hereof.

(b)                    If any Event of Default occurs, the full Principal
Amount, together with interest and other amounts owing in respect thereof to the
date of acceleration shall become, at the Holder’s election, immediately due and

 

2

 



--------------------------------------------------------------------------------

 



payable in cash. Commencing 5 days after the occurrence of any Event of Default
that results in the eventual acceleration of this Debenture, the interest rate
on this Debenture shall accrue at the rate of 18% per annum, or such lower
maximum amount of interest permitted to be charged under applicable law. Upon
payment of the full Principal Amount, together with interest and other amounts
owing in respect thereof, in accordance herewith, this Debenture shall promptly
be surrendered to or as directed by the Company. The Holder need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

3.

Conversion.

(a)                    At any time after the Issue Date until this Debenture is
no longer outstanding, all or any part of the principal and interest due under
this Debenture may be converted into Conversion Shares at any time and from
time-to-time at the option of the Holder. The Holder shall effect conversions by
delivering to the Company the form of Notice of Conversion attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the amount of principal
and interest to be converted and the date on which such conversion is to be
effected (a “Conversion Date”); provided that the date upon which any such
conversion may be effected may not be less than 61 calendar days following the
date of delivery of the Notice of Conversion. If no Conversion Date is specified
in a Notice of Conversion, the Conversion Date shall be the date that is 61
calendar days after such Notice of Conversion is delivered to the Company. To
effect conversions hereunder, the Holder shall not be required to physically
surrender the Debenture to the Company unless the entire principal amount of
this Debenture plus all accrued and unpaid interest thereon has been so
converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount converted and the date of such conversions. The Company
shall deliver any objection to any Notice of Conversion within 20 business days
of receipt of such notice. The Holder, by acceptance of this Debenture,
acknowledges and agrees that, by reason of the provisions of this paragraph,
following conversion of a portion of this Debenture, the unpaid and unconverted
principal amount of this Debenture may be less than the amount stated on the
face hereof.

(b)                    The number of Conversion Shares issuable upon a
conversion shall be determined by the quotient obtained by dividing (x) the
outstanding amount of principal and interest of this Debenture to be converted
by (y) the Conversion Price.

(c)                    Not later than five Trading Days after any Conversion
Date, the Company will deliver to the Holder (i) a certificate or certificates
representing the Conversion Shares (bearing such legends as may be required by
applicable law and those required by the Subscription Agreement) representing
the number of Conversion Shares being acquired upon the conversion of Debenture.

(d)

The conversion price in effect on any Conversion Date shall be equal to
U.S.$0.03.

(e)                    The Company covenants that it will at all times reserve
and keep available out of its authorized and unissued shares of Common Stock
such number of shares as is necessary in order to ensure that a sufficient
number are available for the purpose of issuance of Conversion Shares upon
conversion of this Debenture, free from preemptive rights or any other actual
contingent purchase rights of Persons other than the Holder. The Company
covenants that all Conversion Shares shall, upon issue, be duly and validly
authorized, issued and fully paid and nonassessable.

(f)                    Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of any Conversion
Shares, and the number of Conversion Shares shall be rounded up or down to the
nearest whole number.

 

3

 



--------------------------------------------------------------------------------

 



4.

Notices

(a)                    Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, addressed to
the Company at 2501 Landsdowne Ave, Saskatoon, Saskatchewan, S7J 1H3, Canada,
Attn: Robert Kinloch or such other address as the Company may specify for such
purposes by notice to the Holder delivered in accordance with this Section. Any
and all notices or other communications or deliveries to be provided by the
Company hereunder shall be in writing and delivered personally addressed to the
Holder at the address of the Holder appearing on the books of the Company, or if
no such address appears, at the address of the Holder to which this Debenture
was registered pursuant to the terms of the Subscription Agreement whereby this
Debenture was purchased. Any notice or other communication or deliveries
hereunder shall be deemed given on the second business day following the date of
mailing, if sent by nationally recognized overnight courier service.

5.

Definitions.

(a)                    For the purposes hereof, in addition to the terms defined
elsewhere in this Debenture: (i) capitalized terms not otherwise defined herein
have the meanings given to such terms in the Subscription Agreement, and (ii)
the following terms shall have the following meanings:

 

(i)

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or Canada or a day on which banking
institutions in the State of Nevada or the Province of British Columbia are
authorized or required by law or other government action to close.

 

(ii)

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company, or (ii) a replacement at one time or within a
three year period of more than one-half of the members of the Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), or (iii) the
execution by the Company of an agreement to which the Company is a party or by
which it is bound, providing for any of the events set forth above in (i) or
(ii).

 

(iii)

“Commission” means the United States Securities and Exchange Commission.

 

(iv)

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

 

(v)

“Conversion Date” shall have the meaning set forth in Section 3(a) hereof.

 

(vi)

“Conversion Share” means shares of the Company’s Common Stock into which
principal and interest due pursuant to this Debenture may be converted.

 

(vii)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(viii)

“Issue Date” shall have the meaning shown on the first page of this Debenture.

 

(ix)

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

4

 



--------------------------------------------------------------------------------

 



 

(x)

“Subscription Agreement” means the Securities Subscription Agreement, dated as
of November 26, 2009, to which the Company and the Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.

 

(xi)

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

(xii)

“Trading Day” means a day on which the shares of Common Stock are traded on a
trading market on which the shares of Common Stock are then listed or quoted,
provided, that in the event that the shares of Common Stock are not listed or
quoted, then Trading Day shall mean a Business Day.

6.

Miscellaneous.

Except as expressly provided herein, no provision of this Debenture shall alter
or impair the obligation of the Company, which is absolute and unconditional, to
pay the Principal Amount and interest on this Debenture at the time, place, and
rate, in United States currency, as herein prescribed. This Debenture is a
direct debt obligation of the Company.

7.

Replacement of debenture if lost or destroyed.

If this Debenture shall be mutilated, lost, stolen or destroyed, the Company
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.

8.

Governing law.

All questions concerning the construction, validity, enforcement and
interpretation of this Debenture shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof.

9.

Waivers

Any waiver by the Company or the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

10.

Usury

If any provision of this Debenture is invalid, illegal or unenforceable, the
balance of this Debenture shall remain in effect, and if any provision is
inapplicable to any Person or circumstance, it shall nevertheless remain
applicable to all other Persons and circumstances. If it shall be found that any
interest or other amount deemed interest due hereunder violates applicable laws
governing usury, the applicable rate of interest due hereunder shall
automatically be lowered to equal the maximum permitted rate of interest. The
Company covenants (to the extent that it may lawfully do so) that it shall not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power

 

5

 



--------------------------------------------------------------------------------

 



herein granted to the Holder, but will suffer and permit the execution of every
such as though no such law has been enacted.

11.

Next business day

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

 

MAVERICK MINERALS CORPORATION

 

By:         /s/ Robert Kinloch  

Robert Kinloch

President

 

 

6

 



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal under the 8% Convertible
Debenture (the “Debenture”) of Maverick Minerals Corporation, a Nevada
corporation (the “Company”), due on demand, into shares of the Company’s Common
Stock, par value $0.001 (each a “Share”) as of the date written below. The
undersigned will pay all transfer taxes, intangible or other taxes payable with
respect hereto and is delivering herewith such certificates and opinions as
reasonably requested by the Company in accordance therewith. No fee will be
charged to the holder for any conversion. All capitalized terms not defined
herein shall have the meaning ascribed to such term in the Debenture.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

The undersigned confirms that all of the representations and warranties of the
Holder in the Subscription Agreement remain true as of the date hereof.

Conversion calculations:

Conversion Date:

Principal Amount of Debenture to be converted:

Number of Shares to be issued:

Signature:

 

Name:

 

Address:

 

 

 



 